DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 22, 24-26, 28-30, 33, and 40-44 are pending. 
Claims 22, 24 are currently amended.   
Claims 22, 24-26, 28-30, 33, and 40-44 are examined in this Office action. 

Claim Interpretation
Instant SEQ ID NO:7 is a 287-amino acids-long polypeptide from Oryza sativa (rice), which is 100% identical to the transcription factor GHD7 [Oryza sativa Japonica Group], with a NCBI/GenBank accession number XP_015646270 (version XP_015646270.1), published 07 August 2018; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:7 AND XP_015646270

    PNG
    media_image1.png
    346
    695
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    500
    1215
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 8653329 B2) as applied to claim 42 above.
Xing et al teach transgenic rice plants expressing transformed with a GHD7 that results in delayed heading and greater yield (see entire document including Abstract, Table 4).
Xing et al do not teach a heterologous promoter. Nor do they teach a GHD7 polypeptide that is 95% identical over the full length of SEQ ID NO:42.
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to use any promoter that would express the Ghd7 gene the desired developmental phase of the plant to optimize yield for the climate of a given site of cultivation. Many promoters were known in the art at the time of filing, and all but one of these known promoters would be heterologous. Although, the GHD7 from Genbank is missing 30 N-terminal amino acids it still is 100% identical over 257 amino acids and has the same function as is claimed. Hence, the teaching of Xing et al is an obvious variant over the instantly claimed subject matter.  Accordingly, claims 42-44 are rejected as being obvious.  


Claim(s) 22, 24-26, 28-30, 33, and 40-41 remain rejected under 35 U.S.C. 103 as being unpatentable over Lu et al 2012 (PLOS One 7:5, p.1-10), and further in view of Xing et al (US 8653329 B2) and Cigan et al (US 2015/0082478 A1).
The claims are drawn to methods of promoting early flowering (including in rice) by decreasing expression of or suppressing expressing of a gene encoding a polypeptide at least 95% identical to SEQ ID NO:7 over the full length and regenerating a plant having a targeted genetic modification that results in early flowering time, wherein the flowering time is at least 10 days early, wherein the modification uses an sgRNA having one of the SEQ ID NOs recited in claims 28-30, wherein the CRISPR/Cas is used to induce the mutation. 
Lu et al teach that GHD7 is a locus that can regulate heading date (flowering time) in rice. The teaching that there are several naturally occurring variants of the GHD7 gene which have variable flowering time. They teach that decreased GHD7 activity in rice results in early flowering (p. 7-8) and that the japonica varieties have a premature stop codon in the GHD7 gene which allowed rice to grow in a temperate climate with a shorter growing season (p. 8 left column). They also teach that GHD7 gene is useful in adaption and genetic improvement.   
Lu et al do not teach a gene having 95% identity to SEQ ID NO:7. Nor do they teach to use transgenic means including CRISPR to alter the GHD7 gene activity. 
Xing et al teach that transgenic means can be used to alter expression of the GHD7 gene to control heading date (flowering time). They further teach that days from seeding to flowering can vary by more than 50 days depending on GHD7 activity (Table 4). 
Cigan et al teach that the CRISPR/Cas system can be used to make targeted alterations to genes in plants. One example of CRISPR based mutation that they teach is mutating the maize ZmRAP2.7 gene which results in early flowering. They also contemplate suppression constructs generically (paragraphs 374-377). 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art would have realized that the genes of the GHD7 locus in rice are variable across populations and the GHD7 activity regulates flowering. Thus, they would have understood that such variants could include similar sequences including instant SEQ ID NO:7. They further would have understood that many genetic manipulations known in the art could have been used to alter gene expression of the GHD7 locus including suppression constructs or techniques that induce mutations including CRISPR/Cas system. The person of ordinary skill in the art would have been motivated to induce loss of function mutations in the GHD7 locus to promote early flowering given the teaching of Lu et al that an early flowering phenotype allows rice varieties to grow in temperate climates and the teaching of Cigan et al that mutating a flowering related gene in maize using CRISPR can result in an early flowering phenotype. A person of ordinary skill in the art would have recognized that any sgRNA that agrees with the requirements of Cas endonuclease used that targets a given GHD7 could have been used to achieve the desired early flowering phenotype and thus the claimed sgRNA sequences are obvious variants. Although, the GHD7 from Genbank is missing 30 N-terminal amino acids it still is 100% identical over 257 amino acids and has the same function as is claimed. Hence, the teaching of Xing et al is an obvious variant over the instantly claimed subject matter. Accordingly, claims 22, 24-26, 28-30, 33, and 40-41 is/are rejected under 35 U.S.C. 103 as being obvious.   

Response to Arguments - Claim Rejections - 35 USC § 102 and 35 USC § 103
Applicants amendments filed 10/31/2022 have overcome the rejection under 35 USC § 102.
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Applicant urges that none of the prior art teach a GHD7 that is 95% identical to SEQ ID NO:7 over the full length of the sequence. 
This argument is not persuasive, because the GHD7 from Genbank is missing 30 N-terminal amino acids it still is 100% identical over 257 amino acids and has the same function as is claimed. Hence, the teaching of Xing et al is an obvious variant over the instantly claimed subject matter.

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663